Exhibit 10(a)

 

SIXTH AMENDED AND RESTATED
TENET HEALTHCARE 2008 STOCK INCENTIVE PLAN

 

(As Amended and Restated Effective March 10, 2016)

 

Tenet Healthcare Corporation (the “Company”), a Nevada corporation, hereby
establishes and adopts the following Sixth Amended and Restated Tenet Healthcare
2008 Stock Incentive Plan (the “Plan”).  The Plan was originally approved by the
Company’s shareholders on May 8, 2008.  The Company amended and restated the
Plan effective December 31, 2008 to comply with the requirements of section 409A
of the Internal Revenue Code of 1986, as amended.  Effective February 24, 2010,
the Company amended and restated the Plan and authorized an additional
21,300,000 (pre reverse-split) shares of Company common stock to be available
for equity grants under the Plan, subject to the approval of the Company’s
shareholders.  The Company’s shareholders approved such additional shares on
May 5, 2010.  Effective May 5, 2010, the Human Resources Committee (formerly
known as the “Compensation Committee”) also amended the Plan to clarify the
minimum vesting requirements applicable to Restricted Stock Awards, Restricted
Stock Units Awards and Other Share-Based Awards made to new hires.  Effective
May 9, 2012, the Company further amended and restated the Plan to clarify
certain Change in Control provisions and revise the treatment of Awards for
certain termination events.  The Human Resources Committee further amended and
restated the Plan effective October 10, 2012 to adjust the share limit and the
individual annual award limits under the Plan to give effect to the 1-for-4
reverse stock split effective October 10, 2012.  On October 1, 2013, 4,514,403
shares of Company common stock, which shares correspond to an equivalent number
of shares previously available for issuance pursuant to the Vanguard Health
Systems, Inc. 2011 Stock Incentive Plan, were assumed and made available for
issuance under the Plan in accordance with Section 3.1(c) of the Plan in
connection with the Company’s acquisition of Vanguard Health Systems, Inc.  The
Human Resources Committee further amended and restated the Plan effective
February 26, 2014 to adjust the ratio used for counting Awards issued under the
Plan and the individual annual award limits under the Plan, renounce the
availability for further Awards funded by the Vanguard Shares upon shareholder
approval thereof, authorize an additional 4,200,000 shares of Company common
stock to be available for Awards under the Plan to all employees and directors
of the Company and its Subsidiaries, and extend the term of the Plan, subject to
the approval of the Company’s shareholders. The Company’s shareholders approved
such additional shares and extended Plan term on May 8, 2014.  This current
amendment and restatement of the Plan will authorize an additional 5,400,000
shares of Company common stock to be available for equity grants under the Plan,
subject to shareholder approval, and impose certain limits on the aggregate
dollar value of equity-based and cash compensation granted under this Plan or
otherwise during any calendar year to any Director.

 

1.



PURPOSE OF THE PLAN

 

The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as employees and
directors of the Company and its Subsidiaries who are expected to contribute to
the Company’s success and to achieve long-term







--------------------------------------------------------------------------------

 



objectives which will inure to the benefit of all stockholders of the Company
through the additional incentives inherent in the Awards hereunder.

 

2.



DEFINITIONS

 

2.1.



“Affiliate” means a corporation that is a member of a controlled group of
corporations (as defined in section 414(b) of the Code) that includes the
Company, any trade or business (whether or not incorporated) that is in common
control (as defined in section 414(c) of the Code) with the Company, or any
entity that is a member of the same affiliated service group (as defined in
section 414(m) of the Code) as the Company.

 

2.2.



“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock Award,
Other Share-Based Award, Performance Award or any other right, interest or
option relating to Shares or cash granted pursuant to the provisions of the
Plan.

 

2.3.



“Award Agreement” shall mean any agreement, contract or other instrument or
document evidencing any Award hereunder, including through an electronic medium.

 

2.4.



“Board” shall mean the board of directors of the Company.

 

2.5.



“Cause” shall have the following meaning:

 

(a)



When used in connection with a Qualifying Termination occurring during a
Participant’s Protection Period, the same meaning as set forth in
Section 2.1(f)(2) of the ESP.

 

(b)



When used in connection with a Qualifying Termination not occurring during a
Participant’s Protection Period:

 

(i)



For any Participant who is a “Covered Executive” under the ESP, the same meaning
as set forth in Section 2.1(f)(1) of the ESP.

 

(ii)



For any Participant who is not a “Covered Executive” under the ESP, “Cause”
shall mean a Participant’s:

 

(A)



dishonesty;

(B)



fraud;

(C)



willful misconduct;

(D)



breach of fiduciary duty;

(E)



conflict of interest;

(F)



commission of a felony;

(G)



material failure or refusal to perform his or her job duties in accordance with
Company policies;

(H)



a material violation of Company policy that causes harm to the Company or an
Affiliate;

(I)



other wrongful conduct of a similar nature and degree; or



2

--------------------------------------------------------------------------------

 



(J)



sustained unsatisfactory performance which is not improved after Participant has
been provided with a reasonable opportunity to improve his or her performance in
accordance with the Company’s standard policies and procedures.

 

(c)



A Participant will not be deemed to have been terminated for Cause pursuant to
Section 2.5(a) or Section 2.5(b) above, as applicable, unless and until there
has been delivered to the Participant written notice that the Participant has
engaged in conduct constituting Cause.  The determination of Cause will be made
by the Committee with respect to any Participant who is employed as the Chief
Executive Officer of the Company (“CEO”), by the CEO (or an individual acting in
such capacity or possessing such authority on an interim basis) with respect to
any Participant who is employed as the Vice Chairman of the Company, Chief
Operating Officer of the Company (the “COO”), the Chief Financial Officer of the
Company (the “CFO”), the General Counsel of the Company (“GC”), an Executive
Vice President (“EVP”) of the Company, a Senior Vice President or the equivalent
thereof of the Company (collectively “SVP”) or a Vice President of the Company
(“VP”) and by the COO (or an individual acting in such capacity or possessing
such authority on an interim basis) with respect to any Participant who is
employed as a Hospital Chief Executive Officer (“Hospital CEO”) or any other
Participants.  A Participant who receives written notice that he has engaged in
conduct constituting Cause, will be given the opportunity to be heard (either in
person or in writing as mutually agreed to by the Participant and the Committee,
CEO or COO, as applicable) for the purpose of considering whether Cause exists. 
If it is determined either at or following such hearing that Cause exists, the
Participant will be notified in writing of such determination within five
(5) business days.

 

2.6.



“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

2.7.



“Change in Control” shall have the same meaning as set forth in the definition
of “Change of Control” in the ESP.

 

2.8.



“Committee” shall mean the Human Resources Committee of the Board or a
subcommittee thereof formed by the Human Resources Committee to act as the
Committee hereunder.  The Committee shall consist of no fewer than two
Directors, each of whom is (i) a “Non-Employee Director” within the meaning of
Rule 16b-3 of the Exchange Act, (ii) an “outside director” within the meaning of
Section 162(m) of the Code, and (iii) an “independent director” for purpose of
the rules and regulations of the New York Stock Exchange (or such other
principal securities exchange on which the Shares are traded).

 

2.9.



“Covered Employee” shall mean an employee of the Company or its Subsidiaries who
is a “covered employee” within the meaning of Section 162(m) of the Code.

 

2.10.



“Director” shall mean a non-employee member of the Board.





3

--------------------------------------------------------------------------------

 



 

2.11.



“Dividend Equivalents” shall have the meaning set forth in Section 12.5.

 

2.12.



“Employee” shall mean any employee of the Company or any Subsidiary and any
prospective employee conditioned upon, and effective not earlier than, such
person becoming an employee of the Company or any Subsidiary.

 

2.13.



“ESP” shall mean the Tenet Executive Severance Plan, as amended from time to
time.

 

2.14.



“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

2.15.



“Executive Officer” shall mean an officer of the Company within the meaning of
the rules under Section 16 of the Exchange Act.

 

2.16.



“Fair Market Value” shall mean the per Share closing price of the Shares as
reported on the New York Stock Exchange as of the relevant date (or if there
were no reported prices on such date, on the last preceding date on which the
prices were reported) or, if the Company is not then listed on the New York
Stock Exchange, on such other principal securities exchange on which the Shares
are traded, and if the Company is not listed on the New York Stock Exchange or
any other securities exchange, the Fair Market Value of Shares shall be
determined by the Committee in its sole discretion.

 

2.17.



“Good Reason” shall have the following meaning:

 

(a)



When used in connection with a Qualifying Termination occurring during a
Participant’s Protection Period, the same meaning as set forth in
Section 2.1(x)(2) of the ESP.

 

(b)



When used in connection with a Qualifying Termination not occurring during a
Participant’s Protection Period, for any Participant who is a “Covered
Executive” under the ESP, the same meaning as set forth in Section 2.1(x)(1) of
the ESP.

 

(c)



For purposes of this Section 2.17, references to “Employer” in the ESP with
respect to any Participant means the Company or an Affiliate employing such
Participant.

 

2.18.



“Limitations” shall have the meaning set forth in Section 10.6.

 

2.19.



“Option” shall mean any right granted to a Participant under the Plan allowing
such Participant to purchase Shares at such price or prices and during such
period or periods as the Committee shall determine.

 

2.20.



“Other Share-Based Award” shall have the meaning set forth in Section 8.1.

 

2.21.



“Participant” shall mean an Employee or Director who is selected by the
Committee to receive an Award under the Plan.





4

--------------------------------------------------------------------------------

 



 

2.22.



“Payee” shall have the meaning set forth in Section 13.3.

 

2.23.



“Performance Award” shall mean any Award of Performance Cash or Performance
Share Units granted pursuant to Article 9.

 

2.24.



“Performance Cash” shall mean any cash incentives granted pursuant to Article 9
which will be paid to the Participant upon the achievement of such performance
goals as the Committee shall establish.

 

2.25.



“Performance Period” shall mean the period established by the Committee during
which any performance goals specified by the Committee with respect to such
Award are to be measured.

 

2.26.



“Performance Share Unit” shall mean any grant pursuant to Article 9 of a unit
valued by reference to a designated number of Shares, which value will be paid
to the Participant upon achievement of such performance goals as the Committee
shall establish.

 

2.27.



“Permitted Assignee” shall have the meaning set forth in Section 12.3.

 

2.28.



“Plan Administrator” shall mean the individual or committee appointed by the
Committee to handle the day-to-day administration of the Plan.  If the Committee
does not appoint an individual or committee to serve as the Plan Administrator,
the Committee will be the Plan Administrator.

 

2.29.



“Protection Period” shall mean:

 

(a)



with respect to a Participant who is not a “Covered Executive” under the ESP,
the period beginning on the date of the Change in Control and ending twenty-four
(24) months following the occurrence of a Change in Control; and

 

(b)



with respect to a Participant who is a “Covered Executive” under the ESP, the
same period as set forth in the ESP, and as it may be amended from time to time.

 

2.30.



“Qualifying Termination” means a Participant’s “separation from service” (within
the meaning of section 409A of the Code) by reason of:

 

(a)



the involuntary termination of a Participant’s employment by the Company (or
Subsidiary) without Cause, or

 

(b)



the Participant’s resignation from the employment of the Company (or Subsidiary)
for Good Reason;

 

provided, however, that a Qualifying Termination will not occur by reason of the
divestiture of a Subsidiary or an Affiliate with respect to a Participant
employed by such





5

--------------------------------------------------------------------------------

 



Subsidiary or an Affiliate who is offered a comparable position with the
purchaser and either declines or accepts such position.

 

2.31.



“Restricted Stock” shall mean any Share issued with the restriction that the
holder may not sell, transfer, pledge or assign such Share and with such other
restrictions as the Committee, in its sole discretion, may impose (including any
restriction on the right to vote such Share and the right to receive any
dividends), which restrictions may lapse separately or in combination at such
time or times, in installments or otherwise, as the Committee may deem
appropriate.

 

2.32.



“Restricted Stock Award” shall have the meaning set forth in Section 7.1.

 

2.33.



“Restricted Stock Unit” means an Award that is valued by reference to a Share,
which value may be paid to the Participant by delivery, as the Committee shall
determine, of cash, Shares, or any combination thereof, and that has such
restrictions as the Committee, in its sole discretion, may impose, including
without limitation, any restriction on the right to retain such Awards, to sell,
transfer, pledge or assign such Awards, and/or to receive any cash Dividend
Equivalents with respect to such Awards, which restrictions may lapse separately
or in combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

 

2.34.



“Restricted Stock Unit Award” shall have the meaning set forth in Section 7.1.

 

2.35.



“Shares” shall mean the shares of common stock of the Company, par value $0.05
per share.

 

2.36.



“Stock Appreciation Right” shall mean the right granted to a Participant
pursuant to Article 6.

 

2.37.



“Subsidiary” shall mean any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the relevant time each
of the corporations other than the last corporation in the unbroken chain owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in the chain.

 

2.38.



“Substitute Awards” shall mean Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, in each case by a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines.

 

2.39.



“Vesting Period” shall have the meaning set forth in Section 7.1.





6

--------------------------------------------------------------------------------

 



 

3.



SHARES SUBJECT TO THE PLAN

 

3.1.



Number of Shares.

 

(a)



Subject to the adjustment provided for in Section 12.2, a total of 23,675,000
Shares shall be authorized for grant under the Plan (i.e., the sum of
(i) 8,750,000 Shares originally authorized in 2008; (ii) an additional 5,325,000
Shares authorized in 2010, both as adjusted to reflect the 1-for-4 reverse stock
split effective October 10, 2012; (iii) an additional 4,200,000 Shares
authorized in 2014; and (iv) an additional 5,400,000 Shares authorized in
2016).  Any Shares that are subject to Awards of Options or Stock Appreciation
Rights shall be counted against this limit as one (1) Share for every one
(1) Share granted.  Any Shares that are subject to Awards other than Options or
Stock Appreciation Rights granted on or prior to March 12, 2014 shall be counted
against this limit as one and two-tenths (1.2) Shares for every one (1) Share
granted.  Any Shares that are subject to Awards other than Options or Stock
Appreciation Rights granted after March 12, 2014 shall be counted against this
limit as one and sixty-five hundredths (1.65) Shares for every one (1) Share
granted.

 

(b)



If (i) any Shares subject to an Award are forfeited, cancelled or expire or
(ii) an Award is settled for cash (in whole or in part), the Shares subject to
such Award shall, to the extent of such forfeiture, cancellation, expiration or
cash settlement, again be available for Awards under the Plan, in accordance
with Section 3.1(d) below.  Notwithstanding anything to the contrary contained
herein, the following Shares shall not be added to the Shares authorized for
grant under paragraph (a) of this Section: (A) Shares tendered by the
Participant or withheld by the Company in payment of the purchase price of an
Option, (B) Shares tendered by the Participant or withheld by the Company to
satisfy any tax withholding obligation with respect to an Option or Stock
Appreciation Right, and (C) Shares subject to a Stock Appreciation Right that
are not issued in connection with the stock settlement of the Stock Appreciation
Right on exercise thereof.

 

(c)



Substitute Awards shall not reduce the Shares authorized for grant under the
Plan or authorized for grant to a Participant under Section 10.6.  Additionally,
in the event that a company acquired by the Company or any Subsidiary or with
which the Company or any Subsidiary combines has shares available under a
pre-existing plan approved by stockholders and not adopted in contemplation of
such acquisition or combination, the shares available for grant pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who





7

--------------------------------------------------------------------------------

 



were not Employees or Directors prior to such acquisition or combination.  On
October 1, 2013, in connection with the Company’s acquisition of Vanguard Health
Systems, Inc. (“Vanguard”) pursuant to that certain Agreement and Plan of Merger
dated as of June 24, 2013, 4,514,403 Shares (the “Vanguard Shares”),
corresponding to an equivalent number of shares previously available for granted
under Vanguard’s stock incentive plan, were made available for issuance pursuant
to Awards under this Section 3.1(c).  From and after March 12, 2014, no further
Awards shall be made pursuant to this Section 3.1(c) with respect to the
Vanguard Shares, which Vanguard Shares shall not be considered available for
issuance pursuant to Awards granted under the Plan after March 12, 2014.

 

(d)



Any Shares that again become available for grant pursuant to this Article shall
be added back as (i) one (1) Share if such Shares were subject to Options or
Stock Appreciation Rights under the Plan, (ii) as one and two-tenths (1.2)
Shares if such Shares were subject to Awards other than Options or Stock
Appreciation Rights granted under the Plan on or prior to March 12, 2014 or
(iii) as one and sixty-five hundredths (1.65) Shares if such Shares were subject
to Awards other than Options or Stock Appreciation Rights granted under the Plan
after March 12, 2014.

 

(e)



No Award may be granted if the number of Shares to be delivered in connection
with such Award exceeds the number of Shares remaining available under this Plan
minus the number of Shares issuable in settlement of or related to
then-outstanding Awards.  The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting and make adjustments if
the number of Shares actually delivered differs from the number of Shares
previously counted in connection with an Award.

 

3.2.



Character of Shares.  Any Shares issued hereunder may consist, in whole or in
part, of authorized and unissued shares, treasury shares or shares purchased in
the open market or otherwise.

 

4.



ELIGIBILITY AND ADMINISTRATION

 

4.1.



Eligibility.  Any Employee or Director shall be eligible to be selected by the
Committee as a Participant.

 

4.2.



Administration.

 

(a)



The Plan shall be administered by the Committee.  The Committee shall have full
power and authority, subject to the provisions of the Plan and subject to such
orders or resolutions not inconsistent with the provisions of the Plan as may
from time to time be adopted by the Board, to: (i) select the Employees and
Directors to whom Awards may from time to time be granted hereunder;
(ii) determine the type or types of Awards, not inconsistent with the provisions
of the Plan, to be granted to each Participant hereunder; (iii) determine the
number of Shares to be covered by each Award granted hereunder; (iv) determine
the terms and conditions, not





8

--------------------------------------------------------------------------------

 



inconsistent with the provisions of the Plan, of any Award granted hereunder;
(v) determine whether, to what extent and under what circumstances, Awards may
be settled in cash, Shares or other property; (vi) determine whether, to what
extent, and under what circumstances cash, Shares, other property and other
amounts payable with respect to an Award made under the Plan shall be deferred
either automatically or at the election of the Participant; (vii) determine
whether, to what extent and under what circumstances any Award shall be canceled
or suspended; (viii) interpret and administer the Plan and any instrument
or agreement entered into under or in connection with the Plan, including any
Award Agreement; (ix) correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent that the
Committee shall deem desirable to carry it into effect; (x) establish such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; (xi) determine whether any Award will
have Dividend Equivalents and the time and form of payment of such Dividend
Equivalents; and (xii) make any other determination and take any other action
that the Committee deems necessary or desirable for administration of the Plan.

 

(b)



Decisions of the Committee shall be final, conclusive and binding on all persons
or entities, including the Company, any Participant, and any Subsidiary.  A
majority of the members of the Committee may determine its actions, including
fixing the time and place of its meetings.  Notwithstanding the foregoing, the
determination of the Directors to whom Awards may be granted, the time(s) at
which Awards may be granted to Directors and the number of Shares subject to
Awards to Directors  (within the limitations set forth in Section 10.7 below)
shall be made by the Board.

 

(c)



To the extent not inconsistent with applicable law, including Section 162(m) of
the Code, or the rules and regulations of the New York Stock Exchange (or such
other principal securities exchange on which the Shares are traded), the
Committee may delegate to one or more Executive Officers or a committee of
Executive Officers the right to grant Awards to Employees who are not Directors
or Executive Officers of the Company, the authority to take action on behalf of
the Committee pursuant to the Plan to cancel or suspend Awards to Employees who
are not Directors or Executive Officers of the Company and the authority to take
any of the other actions described in Section 4.2(a).

 

(d)



The Committee may appoint the Plan Administrator, who will have the
responsibility and duty to administer the Plan on a daily basis.  The Committee
may remove the Plan Administrator with or without cause at any time.  The Plan
Administrator will have all the day-to-day responsibilities of administering the
Plan but for those duties retained by the Committee as set forth above in
Section 4.2(c) and not otherwise delegated to such Plan Administrator.





9

--------------------------------------------------------------------------------

 



 

5.



OPTIONS

 

5.1.



Grant of Options.  Options may be granted hereunder to Participants either alone
or in addition to other Awards granted under the Plan.  Any Option shall be
subject to the terms and conditions of this Article and to such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable.

 

5.2.



Award Agreements.  All Options granted pursuant to this Article shall be
evidenced by a written Award Agreement in such form and containing such terms
and conditions as the Committee shall determine which are not inconsistent with
the provisions of the Plan.  Such Award Agreement shall be exempt from the
requirements of Code Section 409A.  The terms of Options need not be the same
with respect to each Participant.  Granting an Option pursuant to the Plan shall
impose no obligation on the recipient to exercise such Option.  Any individual
who is granted an Option pursuant to this Article may hold more than one Option
granted pursuant to the Plan at the same time.

 

5.3.



Option Price.  Other than in connection with Substitute Awards, the option price
per each Share purchasable under any Option granted pursuant to this
Article shall not be less than 100% of the Fair Market Value of one Share on the
date of grant of such Option.  Other than pursuant to Section 12.2, the
Committee shall not without the approval of the Company’s stockholders (a) lower
the option price per Share of an Option after it is granted, (b) cancel an
Option in exchange for cash or another Award (other than in connection with
Substitute Awards), or (c) take any other action with respect to an Option that
would be treated as a repricing under the rules and regulations of the principal
securities exchange on which the Shares are traded.

 

5.4.



Option Term.  The term of each Option shall be fixed by the Committee in its
sole discretion; provided that no Option shall be exercisable after the
expiration of ten (10) years from the date the Option is granted, except in the
event of death or disability.

 

5.5.



Minimum Vesting Period.  Except for Substitute Awards and in certain limited
situations determined by the Committee (including the death, disability or
retirement of the Participant and a Change in Control), Options shall have a
vesting period of not less than one (1) year from date of grant (but permitting
pro rata vesting over such time); provided that such restrictions shall not be
applicable to (i) grants to new hires to replace forfeited awards from a prior
employer; or (ii) grants of Options in payment of Performance Awards and other
earned cash-based incentive compensation.  Subject to the foregoing minimum
vesting period requirements, the Committee may, in its sole discretion, waive
the vesting period and any other conditions set forth in any Award Agreement
subject to such terms and conditions as the Committee shall deem appropriate. 
The minimum vesting period requirements of this Section shall not apply to
Options granted to Directors.





10

--------------------------------------------------------------------------------

 



 

5.6.



Exercise of Options.

 

(a)



Vested Options granted under the Plan shall be exercised by the Participant or
by a Permitted Assignee thereof (or by the Participant’s executors,
administrators, guardian or legal representative, as may be provided in an Award
Agreement or in this Plan) as to all or part of the Shares covered thereby, by
giving notice of exercise to the Company or its designated agent, specifying the
number of Shares to be purchased.  The notice of exercise shall be in such form,
made in such manner, and in compliance with such other requirements consistent
with the provisions of the Plan as the Committee may prescribe from time to
time.

 

(b)



If an Employee voluntarily resigns his employment with the Company or a
Subsidiary, then any vested Options will remain exercisable for ninety (90) days
thereafter unless by their terms they expire sooner.  During said period, such
Options may be exercised in accordance with their terms, but only to the extent
exercisable on the date of termination of employment.

 

(c)



Unless otherwise provided in an Award Agreement, full payment of such purchase
price shall be made at the time of exercise and shall be made (i) in cash or
cash equivalents (including certified check or bank check or wire transfer of
immediately available funds), (ii) by tendering previously acquired Shares
(either actually or by attestation, valued at their then Fair Market Value),
(iii) with the consent of the Committee, by delivery of other consideration
(including, where permitted by law and the Committee, other Awards) having a
Fair Market Value on the exercise date equal to the total purchase price,
(iv) with the consent of the Committee, by withholding Shares otherwise issuable
in connection with the exercise of the Option, (v) through any other method
specified in an Award Agreement (including same-day sales through a broker
except by Executive Officers), or (vi) any combination of any of the foregoing. 
The notice of exercise, accompanied by such payment, shall be delivered to the
Company at its principal business office or such other office as the Committee
may from time to time direct, and shall be in such form, containing such further
provisions consistent with the provisions of the Plan, as the Committee may from
time to time prescribe.  In no event may any Option granted hereunder be
exercised for a fraction of a Share.  No adjustment shall be made for cash
dividends or other rights for which the record date is prior to the date of such
issuance.

 

5.7.



Form of Settlement.  In its sole discretion, the Committee may provide that the
Shares to be issued upon an Option’s exercise shall be in the form of Restricted
Stock or other similar securities.

 

5.8.



Incentive Stock Options.  The Committee may grant Options intended to qualify as
“incentive stock options” as defined in Section 422 of the Code, to any employee
of the Company or any Subsidiary, subject to the requirements of Section 422 of
the Code.  Solely for purposes of determining whether Shares are available for
the grant of “incentive stock options” under the Plan, the maximum aggregate
number of Shares that may be issued pursuant to “incentive stock options”
granted under the Plan shall be the





11

--------------------------------------------------------------------------------

 



number of Shares set forth in the first sentence of Section 3.1(a), subject to
adjustments provided for in Section 12.2.  Incentive stock options shall not be
granted more than ten years after the earlier of the adoption of this Plan or
the approval of this Plan by the Company’s stockholders.  In addition, the Fair
Market Value of Shares subject to an incentive stock option and the aggregate
Fair Market Value of Shares of any parent corporation or subsidiary corporation
(within the meaning of Sections 424(e) and (f) of the Code) subject to any other
incentive stock option (within the meaning of Section 422 of the Code)) of the
Company or a parent corporation or a subsidiary corporation (within the meaning
of Sections 424(e) and (f) of the Code) that first becomes purchasable by a
Participant in any calendar year may not (with respect to that Participant)
exceed $100,000, or such other amount as may be prescribed under Section 422 of
the Code or applicable regulations or rulings from time to time.  As used in the
previous sentence, Fair Market Value shall be determined as of the date the
incentive stock options are granted.  Failure to comply with this provision
shall not impair the enforceability or exercisability of any Option, but shall
cause the excess amount of shares to be reclassified in accordance with the
Code.

 

6.



STOCK APPRECIATION RIGHTS

 

6.1.



Grant and Exercise.  The Committee may provide Stock Appreciation Rights (a) in
conjunction with all or part of any Option granted under the Plan or at any
subsequent time during the term of such Option, (b) in conjunction with all or
part of any Award (other than an Option) granted under the Plan or at any
subsequent time during the term of such Award, or (c) without regard to any
Option or other Award in each case upon such terms and conditions as the
Committee may establish in its sole discretion.

 

6.2.



Terms and Conditions.  Stock Appreciation Rights shall be subject to such terms
and conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Committee, including the following:

 

(a)



Upon the exercise of a Stock Appreciation Right, the holder shall have the right
to receive the excess of (i) the Fair Market Value of one Share on the date of
exercise (or such amount less than such Fair Market Value as the Committee shall
so determine at any time during a specified period before the date of exercise)
over (ii) the grant price of the Stock Appreciation Right on the date of grant,
which, except in the case of Substitute Awards or in connection with an
adjustment provided for in Section 12.2, shall not be less than the Fair Market
Value of one Share on such date of grant of the Stock Appreciation Right.

 

(b)



The Committee shall determine in its sole discretion whether payment of a Stock
Appreciation Right shall be made in cash, in whole Shares, or any combination
thereof.

 

(c)



The Award Agreement evidencing a grant of Stock Appreciation Rights shall be
exempt from the requirements of Code Section 409A.





12

--------------------------------------------------------------------------------

 



 

(d)



The provisions of Stock Appreciation Rights need not be the same with respect to
each recipient.

 

(e)



The Committee may impose such other conditions or restrictions on the terms of
exercise and the grant price of any Stock Appreciation Right, as it shall deem
appropriate.  A Stock Appreciation Right shall have (i) a grant price not less
than Fair Market Value on the date of grant (subject to the requirements of
Section 409A of the Code with respect to a Stock Appreciation Right granted in
conjunction with, but subsequent to, an Option), and (ii) a term not greater
than ten (10) years except in the event of death or disability.

 

(f)



Without the approval of the Company’s stockholders, other than pursuant to
Section 12.2, the Committee shall not (i) reduce the grant price of any Stock
Appreciation Right after the date of grant, (ii) cancel any Stock Appreciation
Right in exchange for cash or another Award (other than in connection with
Substitute Awards), and (iii) take any other action with respect to a Stock
Appreciation Right that would be treated as a repricing under the rules and
regulations of the principal securities market on which the Shares are traded.

 

(g)



Except for Substitute Awards and in certain limited situations determined by the
Committee (including the death, disability or retirement of the Participant and
a Change in Control), Stock Appreciation Rights shall have a vesting period of
not less than one (1) year from date of grant (but permitting pro rata vesting
over such time); provided that such restrictions shall not be applicable to
(i) grants to new hires to replace forfeited awards from a prior employer; or
(ii) grants of Stock Appreciation Rights in payment of Performance Awards and
other earned cash-based incentive compensation.  Subject to the foregoing
minimum vesting period requirements, the Committee may, in its sole discretion,
waive the vesting period and any other conditions set forth in any Award
Agreement subject to such terms and conditions as the Committee shall deem
appropriate.  The minimum vesting period requirements of this Section shall not
apply to Stock Appreciation Rights granted to Directors.

 

(h)



The Committee may impose such other terms and conditions on Stock Appreciation
Rights granted in conjunction with any Award as the Committee shall determine in
its sole discretion.

 

7.



RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

7.1.



Grants.  Awards of Restricted Stock and of Restricted Stock Units may be issued
hereunder to Participants either alone or in addition to other Awards granted
under the Plan (a “Restricted Stock Award” or “Restricted Stock Unit Award”
respectively), and such Restricted Stock Awards and Restricted Stock Unit Awards
shall also be available as a form of payment of Performance Awards and other
earned cash-based incentive compensation.  A Restricted Stock Award or
Restricted Stock Unit Award shall be subject to vesting restrictions imposed by
the Committee covering a period of time





13

--------------------------------------------------------------------------------

 



specified by the Committee (the “Vesting Period”).  The Committee has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Subsidiary as a condition precedent to the
issuance of Restricted Stock or Restricted Stock Units.

 

7.2.



Award Agreements.  The terms of any Restricted Stock Award or Restricted Stock
Unit Award granted under the Plan shall be set forth in a written Award
Agreement which shall contain provisions determined by the Committee and not
inconsistent with the Plan.  Such Award Agreement shall either comply with, or
be exempt from, the requirements of Code Section 409A.  The terms of Restricted
Stock Awards and Restricted Stock Unit Awards need not be the same with respect
to each Participant.

 

7.3.



Rights of Holders of Restricted Stock and Restricted Stock Units.  Unless
otherwise provided in the Award Agreement, beginning on the date of grant of the
Restricted Stock Award and subject to execution of the Award Agreement, the
Participant shall become a stockholder of the Company with respect to all Shares
subject to the Award Agreement and shall have all of the rights of a
stockholder, including the right to vote such Shares and the right to receive
distributions made with respect to such Shares.  A Participant receiving a
Restricted Stock Unit Award shall not possess voting rights with respect to such
Award.  Except as otherwise provided in an Award Agreement any Shares or any
other property (other than cash) distributed as a dividend or otherwise with
respect to any Restricted Stock Award or Restricted Stock Unit Award as to which
the restrictions have not yet lapsed shall be subject to the same restrictions
as such Restricted Stock Award or Restricted Stock Unit Award.

 

7.4.



Minimum Vesting Period.  Except for Substitute Awards and in certain limited
situations determined by the Committee (including the death, disability or
retirement of the Participant and a Change in Control), Restricted Stock Awards
and Restricted Stock Unit Awards subject solely to continued service with the
Company or a Subsidiary shall have a Vesting Period of not less than three
(3) years from date of grant (but permitting pro rata vesting over such time);
provided that such restrictions shall not be applicable to (i) grants to new
hires to replace forfeited awards from a prior employer, provided that such
grants together with grants under Section 8.3(i) shall not exceed 5% of the
number of Shares authorized for Awards under Section 3.1; or (ii) grants of
Restricted Stock or Restricted Stock Units in payment of Performance Awards and
other earned cash-based incentive compensation.  Restricted Stock Awards and
Restricted Stock Unit Awards subject to the achievement of performance
objectives shall have a minimum Vesting Period of one (1) year.  Subject to the
foregoing minimum Vesting Period requirements, the Committee may, in its sole
discretion and subject to the limitations imposed under Section 162(m) of the
Code and the regulations thereunder in the case of a Restricted Stock Award
intended to comply with the performance-based exception under Code
Section 162(m), waive the Vesting Period and any other conditions set forth in
any Award Agreement subject to such terms and conditions as the Committee shall
deem appropriate.  The minimum Vesting Period requirements of this Section shall
not apply to Restricted Stock Awards or Restricted Stock Unit Awards granted to
Directors.





14

--------------------------------------------------------------------------------

 



 

7.5.



Issuance of Shares.  Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company.  Such
certificate or certificates shall be registered in the name of the Participant
and shall bear an appropriate legend referring to the restrictions applicable to
such Restricted Stock.

 

8.



OTHER SHARE-BASED AWARDS

 

8.1.



Grants.  Other Awards of Shares and other Awards that are valued by reference
to, or are otherwise based on, Shares (“Other Share-Based Awards”) may be
granted hereunder to Participants either alone or in addition to other Awards
granted under the Plan. Other Share-Based Awards shall also be available as a
form of payment of other Awards granted under the Plan and other earned
cash-based compensation.

 

8.2.



Award Agreements.  The terms of Other Share-Based Award granted under the Plan
shall be set forth in a written Award Agreement which shall contain provisions
determined by the Committee and not inconsistent with the Plan.  Such Award
Agreement shall either comply with, or be exempt from, the requirements of Code
Section 409A.  The terms of such Awards need not be the same with respect to
each Participant.

 

8.3.



Minimum Vesting Period.  Except for Substitute Awards and in certain limited
situations determined by the Committee (including the death, disability or
retirement of the Participant and a Change in Control), Other Share-Based Awards
subject solely to continued service with the Company or a Subsidiary shall have
a Vesting Period of not less than three (3) years from date of grant (but
permitting pro rata vesting over such time); provided that such restrictions
shall not be applicable to (i) grants to new hires to replace forfeited awards
from a prior employer, provided that such grants together with grants under
Section 7.4(i) shall not exceed 5% of the number of Shares authorized for Awards
under Section 3.1; or (ii) grants of Other Share-Based Awards in payment of
Performance Awards and other earned cash-based incentive compensation.  Other
Share-Based Awards subject to the achievement of performance objectives shall
have a minimum Vesting Period of one (1) year.  Subject to the foregoing minimum
Vesting Period requirements, the Committee may, in its sole discretion and
subject to the limitations imposed under Section 162(m) of the Code and the
regulations thereunder in the case of an Other Share-Based Award intended to
comply with the performance-based exception under Code Section 162(m), waive the
Vesting Period and any other conditions set forth in any Award Agreement subject
to such terms and conditions as the Committee shall deem appropriate.  The
minimum Vesting Period requirements of this Section shall not apply to Other
Share-Based Awards granted to Directors.

 

8.4.



Payment.  Except as may be provided in an Award Agreement, Other Share-Based
Awards may be paid in cash, Shares, or any combination thereof in the sole
discretion of the Committee.  Other Share-Based Awards may be paid in a lump sum
or in





15

--------------------------------------------------------------------------------

 



installments or, in accordance with procedures established by the Committee, on
a deferred basis subject to the requirements of Section 409A of the Code.

 

9.



PERFORMANCE AWARDS

 

9.1.



Grants.  Performance Awards in the form of Performance Cash or Performance Share
Units, as determined by the Committee in its sole discretion, may be granted
hereunder to Participants, for no consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The performance goals to be achieved for
each Performance Period shall be conclusively determined by the Committee and
may be based upon the criteria set forth in Section 10.2.

 

9.2.



Award Agreements.  The terms of any Performance Award granted under the Plan
shall be set forth in a written Award Agreement which shall contain provisions
determined by the Committee and not inconsistent with the Plan, including
whether such Awards shall have Dividend Equivalents. Such Award Agreement shall
either comply with, or be exempt from, the requirements of Code Section 409A. 
The terms of Performance Awards need not be the same with respect to each
Participant.

 

9.3.



Terms and Conditions.  The performance criteria to be achieved during any
Performance Period and the length of the Performance Period shall be determined
by the Committee upon the grant of each Performance Award; provided, however,
that a Performance Period shall not be shorter than twelve (12) months.  The
amount of the Award to be distributed shall be conclusively determined by the
Committee.

 

9.4.



Payment.  Except as provided in Article 11 or as may be provided in an Award
Agreement, Performance Awards will be distributed only after the end of the
relevant Performance Period.  Performance Awards may be paid in cash, Shares, or
any combination thereof in the sole discretion of the Committee.  Performance
Awards may be paid in a lump sum or in installments following the close of the
Performance Period or, in accordance with procedures established by the
Committee, on a deferred basis subject to the requirements of Section 409A of
the Code.

 

10.



CODE SECTION 162(m) PROVISIONS

 

10.1.



Covered Employees.  Notwithstanding any other provision of the Plan, if the
Committee determines at the time a Restricted Stock Award, a Restricted Stock
Unit Award, a Performance Award or an Other Share-Based Award is granted to a
Participant who is, or is likely to be, as of the end of the tax year in which
the Company would claim a tax deduction in connection with such Award, a Covered
Employee, then the Committee may provide that this Article 10 is applicable to
such Award.

 

10.2.



Performance Criteria.  If the Committee determines that a Restricted Stock
Award, a Restricted Stock Unit, a Performance Award or an Other Share-Based
Award is intended to be subject to this Article 10, the lapsing of restrictions
thereon and the





16

--------------------------------------------------------------------------------

 



distribution of cash, Shares or other property pursuant thereto, as applicable,
shall be subject to the achievement of one or more objective performance goals
established by the Committee, which shall be based on the attainment of
specified levels of one or any combination of the following:

 

(a)



Basic or diluted earnings per share of common stock, which may be calculated as
income calculated in accordance with Section 10.2(d), divided by (x) the
weighted average number of shares, in the case of basic earnings per share, and
(y) the weighted average number of shares and share equivalents of common stock,
in the case of diluted earnings per share;

 

(b)



Cash flow, which may be calculated or measured in any manner specified by the
Committee;

 

(c)



Economic value added, which is after-tax operating profit less the annual total
cost of capital;

 

(d)



Income, which may include, without limitation, net income, operating income,
volume measures (e.g., admissions or visits) and expense control measures, and
which and may be calculated or measured before or after income taxes, including
or excluding interest, depreciation and amortization, minority interests,
extraordinary items and other material non-recurring items, discontinued
operations, the cumulative effect of changes in accounting policies and the
effects of any tax law changes;

 

(e)



Quality of service and/or patient care, which may be measured by the extent to
which the Company achieves pre-set quality objectives including, without
limitation, patient, physician and/or employee satisfaction objectives;

 

(f)



Business performance or return measures (consisting of market share, debt
reduction, return on assets, capital, equity, or sales), which may be calculated
or measured in any manner specified by the Committee;

 

(g)



The price of the Company’s common or preferred stock (including, but not limited
to, growth measures and total shareholder return), which may be calculated or
measured in any manner specified by the Committee; or

 

(h)



Any of the above Performance Criteria, determined on an absolute or relative
basis or as compared to the performance of a published or special index deemed
applicable by the Committee including, but not limited to, the Standard & Poor’s
500 Stock Index or a group of companies deemed by the Committee to be comparable
to the Company.

 

Such performance goals also may be based solely by reference to the Company’s
performance or the performance of a Subsidiary, division, business segment or
business unit of the Company, or based upon the relative performance of other
companies or upon





17

--------------------------------------------------------------------------------

 



comparisons of any of the indicators of performance relative to other
companies.  As and to the extent permitted by Section 162(m) of the Code, in the
event of (i) a change in corporate capitalization, a corporate transaction or a
complete or partial corporate liquidation, (ii) a natural disaster or other
significant unforeseen event that materially impacts the operation of the
Company, (iii) any extraordinary gain or loss or other event that is treated for
accounting purposes as an extraordinary item under generally accepted accounting
principles, or (iv) any material change in accounting policies or practices
affecting the Company and/or the performance goals, then, to the extent any of
the foregoing events was not anticipated at the time the performance goals were
established, the Committee may make adjustments to the performance goals, based
solely on objective criteria, so as to neutralize the effect of the event on the
applicable Award.

 

10.3.



Timing for Establishing Performance Criteria.  Performance goals shall be
established not later than 90 days after the beginning of any Performance Period
applicable to such Awards, or at such other earlier date as may be required or
permitted for “performance-based compensation” under Section 162(m) of the Code.

 

10.4.



Settlement and Adjustments.  The Committee shall at the end of the applicable
Performance Period, determine whether the applicable performance goals were
satisfied and the amount payable with respect to any Restricted Stock Award,
Restricted Stock Unit Award, Performance Award or Other Share-Based Award. 
Notwithstanding any provision of the Plan (other than Article 11), with respect
to any such Award that is subject to this Section 10, the Committee may adjust
downwards, but not upwards, the amount payable pursuant to such Award; provided,
however, that no such adjustment shall be made if it would cause the Plan or an
Award to fail to comply with or be exempt from the requirements of Section 409A
of the Code.  The Committee may not waive the achievement of the applicable
performance goals, except in the case of the death or disability of the
Participant, in the event of a Change in Control, or as otherwise determined by
the Committee in special circumstances, subject to the requirements of
Section 162(m) of the Code.  All such determinations by the Committee shall be
in writing and the Committee may not delegate any responsibility relating to
Awards subject to this Section 10.

 

10.5.



Restrictions.  The Committee shall have the power to impose such other
restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

 

10.6.



Limitations on Grants to Individual Participants.  Subject to adjustment as
provided for in Section 12.2, no Participant may with respect to Awards that are
intended to comply with the performance-based exception under Code
Section 162(m) (i) be granted Options or Stock Appreciation Rights during any
period of five consecutive fiscal years with respect to more than an average of
375,000 Shares per year over such five consecutive fiscal year period, and
(ii) earn more than an average of 375,000 Shares per year under Restricted Stock
Awards, Restricted Stock Unit Awards, Performance Awards and/or Other
Share-Based Awards in any period of five





18

--------------------------------------------------------------------------------

 



consecutive fiscal years and are denominated in Shares (collectively, the
“Limitations”).  In addition to the foregoing, the maximum dollar value that may
be earned by any Participant in any period of five consecutive fiscal years with
respect to Performance Awards that are intended to comply with the
performance-based exception under Code Section 162(m) and are denominated in
cash is an annual average of $7,500,000 during such five consecutive fiscal year
period.  If an Award is cancelled, the cancelled Award shall continue to be
counted toward the applicable Limitations.

 

10.7.



Limitations on Director Awards.  The aggregate dollar value of equity-based
(based on the grant date Fair Market Value of equity-based Awards) and cash
compensation granted under this Plan or otherwise during any calendar year to
any one Director shall not exceed $650,000; provided, however, that in any
calendar year in which a Director serves as Chairman of the Board or Lead
Director, the maximum aggregate dollar value of equity-based and cash
compensation to the Director may be up to $850,000, and the foregoing limit
shall not count any Stock Appreciation Rights granted in conjunction with all or
part of any Award granted hereunder. 

 

11.



CHANGE IN CONTROL PROVISIONS

 

11.1.



Impact on Certain Awards.  Award Agreements may provide that in the event of a
Change in Control of the Company: (a) Options and Stock Appreciation Rights
outstanding as of the date of the Change in Control shall be cancelled and
terminated without payment therefor if the Fair Market Value of one Share as of
the date of the Change in Control is less than the per Share Option exercise
price or Stock Appreciation Right grant price, and (b) all Performance Awards
shall be considered to be earned and payable (either in full or pro rata based
on the portion of Performance Period completed as of the date of the Change in
Control and either based on achievement of target or actual performance during
such period), and any limitations or other restriction shall lapse and such
Performance Awards shall be immediately settled or distributed.

 

11.2.



Assumption or Substitution of Certain Awards.

 

(a)



Unless otherwise provided in an Award Agreement or the ESP, with respect to a
Participant who is a “Covered Executive” under the ESP, or, to the extent
applicable, prohibited by Section 162(m) of the Code, in the event of a Change
in Control of the Company in which the successor company assumes or substitutes
for an Option, Stock Appreciation Right, Restricted Stock Award, Restricted
Stock Unit Award or Other Share-Based Award, if a Participant incurs a
Qualifying Termination with such successor company (or a subsidiary thereof)
within the Protection Period (or such other period set forth in the Award
Agreement, including a period prior thereto if applicable) and under the
circumstances specified in the Award Agreement, then the following shall occur:
(i) Options and Stock Appreciation Rights outstanding as of the date of such
termination of employment will immediately vest (i.e., immediately vest on the
termination date), become fully exercisable, and may thereafter be exercised for
twenty-four (24) months (or the period of time set forth in the Award
Agreement), but in any event no later than the





19

--------------------------------------------------------------------------------

 



date of the expiration of the term of such Award), (ii) restrictions,
limitations and other conditions applicable to Restricted Stock and Restricted
Stock Units shall lapse and the Restricted Stock and Restricted Stock Units
shall become free of all restrictions, limitations and conditions and become
fully vested on the termination date, and (iii) the restrictions, limitations
and other conditions applicable to any Other Share-Based Awards or any other
Awards shall lapse, and such Other Share-Based Awards or such other Awards shall
become free of all restrictions, limitations and conditions and become fully
vested and transferable, to the full extent of the original grant, on the
termination date.  For the purposes of this Section 11.2, an Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or Other
Share-Based Award shall be considered assumed or substituted for if following
the Change in Control the Award confers the right to purchase or receive, for
each Share subject to the Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award or Other Share-Based Award immediately prior
to the Change in Control, the consideration (whether stock, cash or other
securities or property) received in the transaction constituting a Change in
Control by holders of Shares for each Share held on the effective date of such
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award, for each Share subject thereto, will be solely common
stock of the successor company substantially equal in fair market value to the
per share consideration received by holders of Shares in the transaction
constituting a Change in Control.  The determination of such substantial
equality of value of consideration shall be made by the Committee in its sole
discretion and its determination shall be conclusive and binding.

 

(b)



Unless otherwise provided in an Award Agreement or the ESP, with respect to a
Participant who is a “Covered Executive” under the ESP, or, to the extent
applicable, prohibited by Section 162(m) of the Code, in the event of a Change
in Control of the Company to the extent the successor company does not assume or
substitute for an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award: (i) those Options and
Stock Appreciation Rights outstanding as of the date of the Change in Control
that are not assumed or substituted for shall immediately vest and become fully
exercisable as of the date of the Change in Control, (ii) restrictions,
limitations and other conditions on Restricted Stock and Restricted Stock Units
that are not assumed or substituted for shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions, limitations and
conditions and become fully vested as of the date of the Change in Control, and
(iii) the restrictions, limitations and other conditions applicable to any Other
Share-Based Awards or any other Awards that are not assumed or substituted for
shall lapse, and such Other





20

--------------------------------------------------------------------------------

 



Share-Based Awards or such other Awards shall become free of all restrictions,
limitations and conditions and become fully vested and transferable, to the full
extent of the original grant, as of the date of the Change in Control.

 

(c)



The Committee, in its discretion, and to the extent applicable, consistent with
Section 162(m) of the Code, may determine that, upon the occurrence of a Change
in Control of the Company, each Option and Stock Appreciation Right outstanding
shall terminate within a specified number of days after notice to the
Participant, and/or that each Participant shall receive, with respect to each
Share subject to such Option or Stock Appreciation Right, an amount equal to the
excess of the Fair Market Value of such Share immediately prior to the
occurrence of such Change in Control over the exercise price per share of such
Option and/or Stock Appreciation Right; such amount to be payable in cash, in
one or more kinds of stock or property (including the stock or property, if any,
payable in the transaction) or in a combination thereof, as the Committee, in
its discretion, shall determine.

 

12.



GENERALLY APPLICABLE PROVISIONS

 

12.1.



Amendment and Termination of the Plan.  The Committee may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable, subject
to any requirement for stockholder approval imposed by applicable law, including
the rules and regulations of the principal securities market on which the Shares
are traded; provided that the Committee may not amend the Plan in any manner
that would result in noncompliance with Rule 16b-3 of the Exchange Act; and
further provided that the Committee may not, without the approval of the
Company’s stockholders, amend the Plan to (a) increase the number of Shares that
may be the subject of Awards under the Plan (except for adjustments pursuant to
Section 12.2), (b) expand the types of awards available under the Plan,
(c) materially expand the class of persons eligible to participate in the Plan,
(d) amend any provision of Section 5.3, Section 6.2(e) or
Section 6.2(f) (regarding changes in the exercise price of Options and Stock
Appreciation Rights), (e) increase the maximum permissible term of any Option
specified by Section 5.4 or the maximum permissible term of a Stock Appreciation
Right specified by Section 6.2(e), or (f) increase the limitations set forth in
Section 10.6 or 10.7.  The Committee may not, without the approval of the
Company’s stockholders, take any other action with respect to an Option or Stock
Appreciation Right that would be treated as a repricing under the rules and
regulations of the principal securities exchange on which the Shares are traded,
including a reduction of the exercise price of an Option or the grant price of a
Stock Appreciation Right or the exchange of an Option or Stock Appreciation
Right for cash or another Award.  In addition, no amendments to, or termination
of, the Plan shall impair in any material respect the rights of a Participant
under any Award previously granted without such Participant’s consent except as
required to comply with applicable securities laws or Section 409A of the Code.

 

12.2.



Adjustments.  In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar





21

--------------------------------------------------------------------------------

 



transaction or other change in corporate structure affecting the Shares or the
value thereof, such adjustments and other substitutions shall be made to the
Plan and to Awards as the Committee deems equitable or appropriate taking into
consideration the accounting and tax consequences, including such adjustments in
the aggregate number, class and kind of securities that may be delivered under
the Plan, the Limitations, the maximum number of Shares that may be issued as
incentive stock options and, in the aggregate or to any one Participant, in the
number, class, kind and option or exercise price of securities subject to
outstanding Awards granted under the Plan (including, if the Committee deems
appropriate, the substitution of similar options to purchase the shares of, or
other awards denominated in the shares of, another company) as the Committee may
determine to be appropriate; provided, however, that no such adjustment or other
substitution shall be made if it would cause the Plan or an Award to fail to
comply with or be exempt from the requirements of Section 409A of the Code and
provided, further, that the number of Shares subject to any Award shall always
be a whole number.

 

12.3.



Transferability of Awards.  Except as provided below, no Award and no Shares
subject to Awards that have not been issued or as to which any applicable
restriction, performance or deferral period has not lapsed, may be sold,
assigned, transferred, pledged or otherwise encumbered, other than by will or
the laws of descent and distribution, and such Award may be exercised during the
life of the Participant only by the Participant or the Participant’s guardian or
legal representative.  To the extent and under such terms and conditions as
determined by the Committee, a Participant may assign or transfer an Award (each
transferee thereof, a “Permitted Assignee”) to (i) the Participant’s spouse,
children or grandchildren (including any adopted and step children or
grandchildren), parents, grandparents or siblings, (ii) to a trust for the
benefit of one or more of the Participant or the persons referred to in clause
(i), (iii) to a partnership, limited liability company or corporation in which
the Participant or the persons referred to in clause (i) are the only partners,
members or shareholders, (iv) for charitable donations or (v) pursuant to a
domestic relations order entered or approved by a court of competent
jurisdiction; provided that such Permitted Assignee shall be bound by and
subject to all of the terms and conditions of the Plan and the Award Agreement
relating to the transferred Award and shall execute an agreement satisfactory to
the Company evidencing such obligations; and provided further that such
Participant shall remain bound by the terms and conditions of the Plan.  The
Company shall cooperate with any Permitted Assignee and the Company’s transfer
agent in effectuating any transfer permitted under this Section.

 

12.4.



Termination of Employment.  Subject to Article 11, the Committee shall determine
and set forth in each Award Agreement whether any Awards granted in such Award
Agreement will (i) in the case of Options or Stock Appreciation Rights, continue
to be or become exercisable and, if so, the terms of exercise, and (b) in the
case of Restricted Stock, Restricted Stock Units, Performance Awards or Other
Share-Based Awards, cease to be subject to any applicable restrictions,
limitations and other conditions, and if so, the timing of the removal of such
restrictions, limitations and conditions, after the date that a Participant
ceases to be employed by or to provide





22

--------------------------------------------------------------------------------

 



services to the Company or any Subsidiary (including as a Director), whether by
reason of death, disability, voluntary or involuntary termination of employment
or services, or otherwise.  The date of termination of a Participant’s
employment or services will be determined by the Committee, which determination
will be final.

 

12.5.



Deferral; Dividend Equivalents.  The Committee shall be authorized to establish
procedures pursuant to which the payment of any Award may be deferred.  Such
procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents or other amounts in respect of
deferred payments denominated in Shares.  Any deferral shall only be allowed as
is provided in a separate deferred compensation plan adopted by the Company. 
This Plan shall not constitute an “employee benefit plan” for purposes of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended.

 

Subject to the provisions of the Plan and any Award Agreement, the recipient of
an Award (including any deferred Award) may, if so determined by the Committee,
be entitled to receive, currently or on a deferred basis, cash, stock or other
property dividends, or cash payments in amounts equivalent to cash, stock or
other property dividends on Shares (“Dividend Equivalents”) with respect to the
number of Shares covered by the Award, as determined by the Committee, in its
sole discretion.  The Committee may provide that such Dividend Equivalents (if
any) shall be either (a) be paid with respect to such Award on the dividend
payment date in cash or in unrestricted Shares having a Fair Market Value equal
to the amount of such dividends or (b) be deferred and the amount or value
thereof automatically reinvested in additional Shares, other Awards or otherwise
reinvested and may provide that such Dividend Equivalents are subject to the
same vesting or performance conditions as the underlying Award; provided,
however, that in no event shall any Dividend Equivalents be paid with respect to
an Award subject to performance-based vesting conditions until (and only to the
extent) such conditions have been satisfied.

 

13.



MISCELLANEOUS

 

13.1.



Award Agreements.  Each Award Agreement shall either be (a) in writing in a form
approved by the Committee and executed by the Company by an officer duly
authorized to act on its behalf, or (b) an electronic notice in a form approved
by the Committee and recorded by the Company (or its designee) in an electronic
recordkeeping system used for the purpose of tracking one or more types of
Awards as the Committee may provide; in each case and if required by the
Committee, the Award Agreement shall be executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require.  The Committee may authorize any officer of the Company to execute
any or all Award Agreements on behalf of the Company.  The Award Agreement shall
set forth the material terms and conditions of the Award as established by the
Committee consistent with the provisions of the Plan.





23

--------------------------------------------------------------------------------

 



 

13.2.



Other Benefit Plans.  In the event that a provision of any other plan or benefit
program of the Employer is more favorable to a Participant with respect to the
treatment of any Award upon termination of employment or in connection with a
Change in Control than the provisions contained in this Plan or an applicable
Award Agreement, the provisions of such other plan or benefit program will
control.

 

13.3.



Tax Withholding.  The Company shall have the right to make all payments or
distributions pursuant to the Plan to a Participant (or a Permitted Assignee
thereof) (any such person, a “Payee”) net of any applicable federal, state and
local taxes required to be paid or withheld as a result of (a) the grant of any
Award, (b) the exercise of an Option or Stock Appreciation Right, (c) the
delivery of Shares or cash, (d) the lapse of any restrictions in connection with
any Award or (e) any other event occurring pursuant to the Plan.  The Company or
any Subsidiary shall have the right to withhold from wages or other amounts
otherwise payable to such Payee such withholding taxes as may be required by
law, or to otherwise require the Payee to pay such withholding taxes.  If the
Payee shall fail to make such tax payments as are required, the Company or its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Payee or to take
such other action as may be necessary to satisfy such withholding obligations. 
The Committee shall be authorized to establish procedures for election by
Participants to satisfy such obligation for the payment of such taxes by
tendering previously acquired Shares (either actually or by attestation, valued
at their then Fair Market Value), or by directing the Company to retain Shares
(up to the Participant’s minimum required tax withholding rate or such other
rate that will not trigger a negative accounting impact) otherwise deliverable
in connection with the Award.

 

13.4.



Right of Discharge Reserved; Claims to Awards.  Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Employee or Director the right
to continue in the employment or service of the Company or any Subsidiary or
affect any right that the Company or any Subsidiary may have to terminate the
employment or service of (or to demote or to exclude from future Awards under
the Plan) any such Employee or Director at any time for any reason.  Except as
specifically provided by the Committee, the Company shall not be liable for the
loss of existing or potential profit from an Award granted in the event of
termination of an employment or other relationship.  No Employee or Participant
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Employees or Participants under the
Plan.

 

13.5.



Substitute Awards.  Notwithstanding any other provision of the Plan, the terms
of Substitute Awards may vary from the terms set forth in the Plan to the extent
the Committee deems appropriate to conform, in whole or in part, to the
provisions of the awards in substitution for which they are granted.

 

13.6.



Cancellation of Award.  Notwithstanding anything to the contrary contained
herein, an Award Agreement may provide that the Award shall be canceled if the
Participant, without the consent of the Company, while employed by the Company
or





24

--------------------------------------------------------------------------------

 



any Subsidiary or after termination of such employment or service, establishes a
relationship with a competitor of the Company or any Subsidiary or engages in
activity that is in conflict with or adverse to the interest of the Company or
any Subsidiary, as determined by the Committee in its sole discretion.  The
Committee may provide in an Award Agreement that if within the time period
specified in the Agreement the Participant establishes a relationship with a
competitor or engages in an activity referred to in the preceding sentence, the
Participant will forfeit any gain realized on the vesting or exercise of the
Award and must repay such gain to the Company.

 

13.7.



Stop-Transfer Orders.  All certificates for Shares delivered under the Plan
pursuant to any Award shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Shares are then listed, and any applicable federal or
state securities law, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

 

13.8.



Nature of Payments.  All Awards made pursuant to the Plan are in consideration
of services performed or to be performed for the Company or any Subsidiary,
division or business unit of the Company.  Any income or gain realized pursuant
to Awards under the Plan constitute a special incentive payment to the
Participant and shall not be taken into account, to the extent permissible under
applicable law, as compensation for purposes of any of the employee benefit
plans of the Company or any Subsidiary except as may be determined by the
Committee or by the Board or board of directors of the applicable Subsidiary.

 

13.9.



Other Plans.  Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

 

13.10.



Severability.  If any provision of the Plan shall be held unlawful or otherwise
invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect.  If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the





25

--------------------------------------------------------------------------------

 



maximum payment or benefit that would not be unlawful, invalid or unenforceable
shall be made or provided under the Plan.

 

13.11.



Construction.  As used in the Plan, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

 

13.12.



Unfunded Status of the Plan.  The Plan is intended to constitute an “unfunded”
plan for incentive compensation.  With respect to any payments not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.  In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver the Shares or payments in lieu of or with respect to Awards hereunder;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.

 

13.13.



Governing Law.  The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Nevada, without
reference to principles of conflict of laws, and construed accordingly.

 

13.14.



Effective Date of Plan; Termination of Plan.  The Plan was originally effective
on May 8, 2008, the date of the first approval of the Plan by the holders of the
shares entitled to vote at a duly constituted meeting of the stockholders of the
Company.  This amendment and restatement of the Plan shall also be subject to
the approval by the holders of the shares entitled to vote at a duly constituted
meeting of the stockholders of the Company.  This amendment and restatement of
the Plan shall be null and void and of no effect if the foregoing condition is
not fulfilled.  Awards may be granted under the Plan at any time and from time
to time on or prior to February 26, 2024, on which date the Plan will expire
except as to Awards then outstanding under the Plan.  Such outstanding Awards
shall remain in effect until they have been exercised or terminated, or have
expired.

 

13.15.



Foreign Employees.  Awards may be granted to Participants who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those applicable to Awards to Employees employed in
the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy.  The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees on assignments outside their home country.

 

13.16.



Compliance with Section 409A of the Code.  This Plan is intended to comply and
shall be administered in a manner that is intended to comply with Section 409A
of the Code and shall be construed and interpreted in accordance with such
intent.  To the extent that an Award or the payment, settlement or deferral
thereof is subject to





26

--------------------------------------------------------------------------------

 



Section 409A of the Code, the Award shall be granted, paid, settled or deferred
in a manner that will comply with Section 409A of the Code, including
regulations or other guidance issued with respect thereto, except as otherwise
determined by the Committee.  Any provision of this Plan that would cause the
grant of an Award or the payment, settlement or deferral thereof to fail to
satisfy Section 409A of the Code shall be amended to comply with Section 409A of
the Code on a timely basis, which may be made on a retroactive basis, in
accordance with regulations and other guidance issued under Section 409A of the
Code.  Notwithstanding the foregoing, the Company, the Board and the Committee
shall have no liability to a Participant, or any other party, if an Award that
is intended to be exempt from, or compliant with, Section 409A of the Code is
not so exempt or compliant or for any action taken or that was not taken by the
Board or the Committee.

 

13.17.



Captions.  The captions in the Plan are for convenience of reference only, and
are not intended to narrow, limit or affect the substance or interpretation of
the provisions contained herein.

27

--------------------------------------------------------------------------------